The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       June 4, 2014

                                   No. 04-13-00064-CR

                                     Donald AEKINS,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                    From the 403rd District Court, Travis County, Texas
                           Trial Court No. D-1-DC-12-904056
                             Brenda Kennedy, Judge Presiding


                                      ORDER
Sitting:      Catherine Stone, Chief Stone
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

       The court has considered the Appellant’s Amended Motion for En Banc Reconsideration,
and the motion is DENIED.

                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2014.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court